Citation Nr: 0320117	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  98-06 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for left eye posterior 
vitreous floaters.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1987 to February 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

In February 2001, a hearing was held before Gary L. Gick, who 
is the Veterans Law Judge making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West  2002).  

In June 2001, the Board granted a 10 percent rating for a 
service-connected left ankle disorder and remanded heart and 
left eye issues.  In March 2003, the Board denied service 
connection for heart irregularities and deferred action on 
the eye issue.  The veteran's eyes were examined and a 
medical opinion was obtained.  


REMAND

In June 2003, the Board notified the veteran that a medical 
opinion would be obtained and that he would be given copies 
of the evidence obtained, as well as an opportunity to 
respond.  

Later in June 2003, the veteran was examined and the 
requested medical opinion was rendered.  The record does not 
show that the veteran was sent a copy of the report or that 
he was afforded an opportunity to respond.  

In view of the foregoing, the case is REMANDED for the 
following:  

The RO should re-adjudicate the veteran's 
claim in light of the evidence added to 
the record since the last Supplemental 
Statement of the Case (SSOC.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be furnished a copy of the 
examination report and a SSOC and be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

